Citation Nr: 1022971	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk







INTRODUCTION

The Veteran served on active duty from March 1997 to December 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2009 rating decision of a Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO) 
that denied service connection for a lumbar spine disability.


FINDING OF FACT

The Veteran's current lumbar spine disability first 
manifested years after her separation from service and is 
unrelated to her service or to any incident therein.


CONCLUSION OF LAW

The Veteran's current lumbar spine disability was not 
incurred in or aggravated by her active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.03(d) (2009).  

The Veteran contends that she injured her low back during 
service when she worked as a radar technician for a mobile 
radar unit from 2000 to 2003.  The Veteran maintains that as 
a radar technician, she was required to lift 500 pound cables 
and push and pull multiple ton equipment.  Service treatment 
records show that in April 2001, the Veteran reported severe 
pain radiating from her pelvis and over her abdomen to her 
back.  The physician diagnosed altered comfort as a result of 
abdominal pain.  A January 2002 service treatment record 
indicates that the Veteran was treated for pain that began on 
the right side of her low back and moved to the left.  In 
September 2002, the Veteran reported and was treated for 
throbbing pain in her upper back and mid-back.  A June 2005 
service treatment record in which the Veteran was treated for 
gastroenteritis shows that the Veteran also complained of 
back pain.  Additionally, there are two undated service 
treatment records showing that the Veteran complained of and 
was treated for back pain and right-sided low back pain.  
Although there is no separation examination in the record, a 
service treatment record dated in October 2006, just two 
months prior to the Veteran's discharge from service, 
indicates that the Veteran did not have any type of pain at 
the time of the examination.  

The Veteran did not mention any problems with back pain on 
her initial VA claim in December 2006.  An examination 
conducted for the VA in February 2007 is likewise negative 
for references to any back problems.  

The first objective post-service medical evidence of record 
of a lumbar spine disability is a May 2008 VA medical report 
where the Veteran received treatment for back pain.  

Post-service VA medical records dated from May 2008 to 
November 2008 show that the Veteran received intermittent 
treatment for back pain.  In a July 2008 VA examination 
report, the Veteran complained of back pain and the physician 
diagnosed chronic low back pain that was as likely as not to 
be service-connected.  The physician also composed a letter 
in support of the Veteran's claim.  She stated that the 
Veteran had served in the Air Force from 1997 to 2006 and 
that the Veteran had reported being a radar technician from 
2000 to 2003 for a mobile radar unit in which she carried 500 
pound cables and pulled and pushed heavy equipment.  The 
physician found that the Veteran's service treatment records 
showed at least two clinic visits for back pain in 2002 where 
the Veteran was prescribed medications and rest.  The 
physician opined that the Veteran's ongoing low back pain was 
as likely as not to be related to her active duty.  

In a November 2008 VA medical report, the Veteran reported 
having lower back pain since October 2008.  It was noted that 
she was working at a convenience store where her duties 
included light lifting of eight pound bags of ice.  She was 
treated for back pain.

At a December 2008 VA examination, the Veteran reported that 
she had a lifting injury in the military in 2001 and that she 
had seen her local doctor on two different occasions for the 
injury.  The Veteran described her back pain as aching and 
stiff in the interscapular area and reported having no acute 
flare-ups of back pain that were incapacitating.  The Veteran 
stated that she had not taken any sick leave at her part-time 
job because of her back pain.  She asserted that she was able 
to operate a motor vehicle, dress and undress, and attend to 
the needs of nature.

Examination revealed normal posture, gait, curvature of the 
spine, and symmetry.  All ranges of motion were within normal 
limits.  The examiner did not find the Veteran's spine to be 
painful on motion and no additional limitations were noted as 
related to pain, fatigue, incoordination, weakness, and lack 
of endurance.  The examiner did not find any objective 
evidence of painful motion, spasm, weakness, or tenderness.  
Sensory examination, motor examination, and reflexes of the 
lower extremities were intact.  The examiner diagnosed low 
back pain and opined that it was less likely than not that 
the Veteran's current low back pain was related to her 
service.  The rationale provided was that the Veteran had no 
record of low back pain on her discharge physical but instead 
had a normal examination.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place less probative value on the 
July 2008 medical opinion from the VA physician.  While the 
physician related the Veteran's low back disability to her 
period of active service, the Board finds that the July 2008 
medical opinion is not supported by adequate rationale, as 
there is no explanation as to why the Veteran's current back 
condition was related to her in-service treatment for back 
pain.  If the examiner does not provide a rationale for the 
opinion, that weighs against the probative value of the 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board 
is not bound to accept medical opinions that are based on 
history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  

The Board assigns greater weight to the December 2008 VA 
examination finding that the Veteran's current lumbar spine 
disability was not related to her period of service.  In 
placing greater weight on the December 2008 opinion, the 
Board notes that the examiner provided a thorough rationale 
for the opinion.  In forming the opinion, the December 2008 
examiner found that the Veteran had no record of low back 
pain on her discharge physical but instead had a normal 
examination.  Among the factors for assessing the probative 
value of a medical opinion is the thoroughness and detail of 
the physician's opinion.  Prejean v. West, 13 Vet. App. 444 
(2000).  The examiner reviewed the claims file and thus had a 
fully informed history of the disability.  The VA examiner 
could review the normal separation examination, as well as 
the initial claim and the examination conducted shortly after 
separation which were all negative for a back problem.  The 
Board accordingly finds the December 2008 VA medical opinion 
to be the most probative and persuasive as to whether the 
Veteran's lumbar spine disability was related to service 
because the examiner at the December 2008 VA examination 
based the opinion on an adequate rationale, review of the 
record, and examination of the Veteran.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board finds that the evidence is against a finding of a 
direct nexus between military service and the Veteran's 
current lumbar spine disability.  In addition, the evidence 
does not show that arthritis of the back was diagnosed within 
one year of separation, so presumptive service connection for 
a lumbar spine disability is not warranted.

The Veteran contends that her current lumbar spine disability 
is related to her active service.  However, as a layperson, 
she is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what she experienced or observed.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Therefore, the Veteran can testify to that which she is 
competent to observe, such as back pain, but she is not 
competent to provide a medical diagnosis for any lumbar spine 
disability or to relate any lumbar spine disability medically 
to her service.

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's lumbar spine disability 
developed in service.  Therefore, the Board concludes that 
the lumbar spine disability was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

Here, the RO sent correspondence in October 2008 and a rating 
decision in January 2009.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2009 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for a lumbar spine disability is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


